EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter M. Klobuchar on 28 January 2022.

The application has been amended as follows: 

Claim 23: The [[G]]grilling machine according to claim 21, wherein said second filtering module comprises activated charcoal or zeolite filters.

Claim 24: The grilling machine according to claim 21, wherein said filtering unit comprises a third filtering module n ionization section and a collector cell for filtering said cooking fumes in a continuous and fine manner.

Claim 27: The grilling machine according to claim 19, wherein said heat source comprises a heating chamber obtained from a perforated rotary tub that comprises a rotary joint, wherein said heating chamber houses electric resistors, or an autonomous induction heating system, or a gas burner, 

Claim 34 is amended to depend from claim 33.

Claims 37 and 38 are canceled.

Claims 19–35 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 20 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 36, directed to an oven, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 36: An oven for cooking foods 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither discloses nor suggests, alone or in combination, a grilling machine circuit that recirculates a purified flow towards a cooking surface via a recirculation outlet located near a plate defining the cooking surface.
In an effort to advance prosecution, Applicant previously proposed a limitation that required that the “purified flow is recirculated onto said cooking surface,” but the Office finds this limitation to be broader than what is now part of independent claim 19. To have the flow recirculated onto said cooking surface would merely require that some portion of the cooking flow ended up on the surface (which is disclosed by the prior art), but to direct the flow towards the surface is more intentional and is not done by a recirculation outlet located near a plate, as claimed, in the prior art.
The term “near” raises concerns because it is a term of degree that can render a claim indefinite, but one of ordinary skill in the art would understand that this term simply clarifies that there is an intended functional relationship between the purified flow and the cooking surface, i.e. to affect the food as claimed. Gagas et al. (US Pub. 2006/0278216) arguably shows a flow directed towards a cooking surface, but not from an outlet near the surface (figs. 11 and 12), and no one of ordinary skill in the art would construe this as something done to affect the food as claimed.
The Office also reviewed the claim limitation of, “a hood arranged over said plate in vertical and horizontal alignment therewith such that the hood is oriented parallel to said plate.” This limitation is not explicitly found on the original disclosure, but is fairly disclosed by the drawings given the vertical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN J NORTON/Primary Examiner, Art Unit 3761